                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION

DARLENE GREEN,                               )       Civil Action No. 5:20-cv-03505-KDW
                                             )
                      Plaintiff,             )
                                             )
           v.                                )
                                             )
KILOLO KIJAKAZI, 1                           )
Acting Commissioner of the Social            )
Security Administration,                     )
                                             )
                      Defendant.             )

                                            ORDER

       This matter is before the court on Defendant’s Motion to Remand Pursuant to Sentence

Four of 42 U.S.C. § 405(g). ECF No. 22. Plaintiff, through counsel, consents to the motion.

Defendant’s Motion is granted. This case is reversed and remanded to the Commissioner pursuant

to the fourth sentence of 42 U.S.C. § 405(g). On remand, the Appeals Council will refer Plaintiff’s

case to an administrative law judge for further evaluation and, if necessary, a new administrative

hearing.

       IT IS SO ORDERED.




July 12, 2021                                               Kaymani D. West
Florence, South Carolina                                    United States Magistrate Judge




1
 Recently, Kilolo Kijakazi became the Acting Commissioner of Social Security. Pursuant to Rule
25(d) of the Federal Rules of Civil Procedure, the court substitutes Kilolo Kijakazi for Andrew
Saul as Defendant in this action.
